Title: From John Adams to John Quincy Adams, 7 February 1805
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy Feb. 7. 1805

I received your favour of the 24 of Jan. this morning. I must repeat to you that I neither expect nor desire that you should answer my Letters. I write for my own Amusement and on a Supposition at the same time that a little diversion from your Studies and Labours might give a little pleasure.
Neither you nor the Gentlemen who commonly vote with you, ought to discard your concern relative to the public Business. All who Adopt that Principle ought to resign: for the Public expects and with reason that they should do all they can, according to their own System. It is certain that much mischief has been prevented in both Houses by the Exertions of the honest and enlightened Members.
A doubt remains in your mind, whether a ballance in its most perfect State, can be efficacious to controul the Effects of Emulation. This is a reasonable doubt, and a profound Objection.—To remove it as far as I can, let me say 1. That in all Ages and Countries, Liberty Property and Safety have been in proportion to the perfection of the Ballance. 2. That without some ballance, there never was or can be any Liberty but such as depends upon mere Will, either of a Prince, a Senate or a Multitude: and We know that neither Prince Senate or Multitude, ever willed Liberty long. The Ebriety of arbitrary Power gets, all three of them drunk alike, and in nearly the same time. You may as well Swear a Witness in his own cause, or Submit to a Judge in his own cause, or trust a lamb to a Wolf, or a rich Soup before a Swine. Human Nature is not equal to the Tryal. I do not assert the total depravity of human nature, nor do I know exactly what it means. perhaps those who maintain it may say it is an universal hatred of God, Angells and men and of all good, and constant desire to do Evil and mischief, without motive Interest or passion. I shall not go that far. Nor shall I deny that human nature may and has produced Instances of disinterested benevolence, of magnanimous contempt of Interest, of Superiority to mean passions: But I assert that Mankind in general, as they rise and have risen are altogether incapable of resisting the temptations of arbitrary Power. Limitations must be set, and without a ballance there can be no limitations. Liberty has no other Chance upon this Globe but in a ballance and without it she must return like Astrea to the Skies.
The Splendor of the first Magistracy, whether Elective or hereditary makes no Odds, has dazzled Mens Eyes from Pisistratus down to Jefferson Hamilton and Burr.
Tully who understood human nature as well as Shakeapeare tells us in his Offices, Lib. 1. c. 8. 21. Maxime, autem, adducuntur plerique, Ut eos justitiæ capiat Oblivio, cum in imperiorum, honorum, gloriæ cupiditatem, inciderunt. Quod enim est apud Ennium:
Nulla Sancta Societas, nee fides regni est: id latius patet. Nam quicquid ejusmodi est, in quo non possint plures excellere, in eo fit plerum que tanta contentio, ut difficillimum Sit Sanctam Servare Societatem. Declaravit id modo temeritas C. Cæsaris, qui omnia Jura divina et humana pervertit, propter eum, quem Sibi ipse, opinionis errore finxerat, principatum. Est autem in hoc genere molestum, quod in maximis animis, Splendidissimisque ingeniis, plerumque existunt honoris, imperii, potentiæ, gloriæ cupiditates; Quo magis cavendum est, ne quid in eo genere peccetur.
If the Ballance in the Government, is not prompt and decisive enough to overaw and controul these cupiditates, there will be all the Evils which We see in Shakespears historical plays, or in the french Revolution. Crete, Sparta Rome, and even Athens & Carthage once had a ballance, such as it was, and while it was preserved they had Liberties, such as they were. But when the Ballance was broken, all their Liberties were lost. No Nation has exhibited more Calamities for Want of a Ballance, or so many Blessings arising from One, as England. Even Holland owed all the Liberty they enjoyed, from a very imperfect and confused imitation of the English Ballance.
Your Friends all know that your Talent, Learning and Application would insure you a place in the most honorable and lucrative rank at the Bar, whenever you please to take it. But you are too much disposed to gloom and despondency. Men must brave Adversity: and be modest in prosperity. If they cannot, or will not be rich and popular they must submit to be poor and obscure. I am, my dear Sir, with the tenderest concern for your health, your affectionate
J. Adams